DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 25, line 7, “a display 20” should read “a display 30”
Paragraph 35, line 11, “each side 52” should read “each side 50”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target region of interest" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. The Applicant does not mention a target region of interest before stating “the target region of interest” so it is unclear which target region of interest the Applicant is referencing. For the purpose of examination “the target region of interest” is being interpreted as a new region of interest.

Claims 2-8 depend from claim 1 rejected above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.
	Claim 12 states “per side of the ultrasound probe”, it is unclear to the examiner what the Applicant means by “per side of the ultrasound probe” as the Applicant does not previously claim a shape of the ultrasound probe or what they mean by the word side. For example if the shape of the ultrasound probe was a rectangular prism the ultrasound probe would have 6 sides (front, back, left, right, top and bottom) and it is unclear how the actuation ring could comprise one or more actuators for each of those sides as the opening of the ring will always be parallel to 2 of the sides and therefore could not have one or more actuators for each of those 2 sides. For the purpose of examination it is presumed that the opening of the actuation ring is parallel to the top and bottom sides and has one or more actuators disposed about the front, back, left, and right sides of the ultrasound probe.
Claim 20 recites the limitation "a suggested movement" in line3.  This is found to be indefinite. Claim 17 references “a suggested movement” in lines 15-16 and it is unclear to the examiner whether “a suggested movement” recited in claim 20 is the same as the one recited in claim 17. For the purpose of examination the phrase “a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Schneider et al. (US 2017/0181726, hereinafter Schneider).
Regarding claim 1, Schneider teaches (fig. 1) an ultrasound imaging system (10), comprising: 
an ultrasound probe (60) comprising a handle comprising a plurality of haptic actuators (200); and 
a monitor (10B, para. 13, “display subsystem”) comprising a memory (28 and 40) and a processor (44), wherein the processor is communicatively coupled to the ultrasound probe (para. 13, “ultrasound probe 60 is coupled to the acquisition subsystem” and para 15. “the acquisition subsystem 10A are coupled to the display subsystem 10B” by the acquisition system being connected to the display system the ultrasound probe is connected to the display system and therefore connected to the processor)  and configured to: 
determine a current position of the ultrasound probe relative to the target region of interest (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe relative to the target region of interest in order to then calculate the required movement of the ultrasound probe in step 420); 
(para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), wherein the target region of interest comprises a target anatomy and a target scan plane (para. 24, lines 7-8, “for an image to be sufficient, the image may be of the desired quality and at the correct field of view” desired quality is being considered to mean, containing the entire anatomical target structure that is intended to be imaged and the correct field of view is considered to have the same meaning as target scan plane); and 
output, in response to determining that the current position of the ultrasound probe relative to the target region of interest does not correspond to the target position of the ultrasound probe (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), a control signal to one or more of the haptic actuators of the plurality of haptic actuators (step 430 in fig. 4, para. 24, lines 14-19, “the required movement of the ultrasound probe 60 is transmitted to the navigation instruction generator 44….the navigation instruction generator 44 transmits instructions to the haptic apparatus 200 at step 430”), wherein the control signal causes one or more of the haptic actuators (201-208) to activate in an activation pattern indicative of a suggested movement of the ultrasound probe to position the ultrasound probe in the target position (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”).
Regarding claim 5, Schneider teaches the ultrasound imaging system of claim 1, as set forth above, wherein the haptic actuators comprise vibration motors (para. 19, lines 15-16, “the haptic feedback devices 201-208 may be motors that generate a vibration”).

Regarding claim 8, Schneider teaches the ultrasound imaging system of claim 1, as set forth above, wherein the activation pattern is indicative of one or more suggested movements in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis).
Regarding claim 9, Schneider teaches an ultrasound probe (60), comprising:
a patient-facing surface comprising one or more transducers (70); and 
a handle comprising a plurality of haptic actuators (200), wherein the haptic actuators are configured to actuate in a plurality of actuation patterns to indicate a suggested movement of the handle in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis), and wherein each actuation pattern of the plurality of actuation patterns modulates in intensity, speed, or both as the patient-facing surface of the ultrasound probe is moved a distance from a target position relative to a patient (para. 20, lines 5-8, “the instructions may be .
Regarding claim 11, Schneider et al. teaches the ultrasound probe of claim 9, as set forth above, wherein the haptic actuators are disposed below a housing surface of the ultrasound probe (para. 19, lines 1-4, “a haptic apparatus 200 that may be attached to the exterior of the ultrasound probe 60 or integrated inside the enclosure of ultrasound probe 60”) and are arranged in two or more actuation rings axially offset from each other about an axial axis of the ultrasound probe (As shown in annotated Figure 2 below of Schneider, the haptic actuators 201, 203, 205, 207 are arranged in a first ring and haptic actuators 202, 204, 206, 208 are arranged in a second ring, the first and second ring axially offset from each other about an axial axis of the ultrasound probe (i.e. along the Z-axis shown in Figure 2).

    PNG
    media_image1.png
    686
    457
    media_image1.png
    Greyscale

Regarding claim 12, Schneider teaches the ultrasound probe of claim 11, as set forth above, wherein each actuation ring comprises one or more of the haptic actuators per side of the 
Regarding claim 13, Schneider teaches the ultrasound probe of claim 9, as set forth above, wherein the actuation patterns communicate suggested movement of the ultrasound probe relative to an X-axis, a Y-axis, and a Z-axis to position the ultrasound probe in the target position relative to the patient, wherein suggested movement relative to the Z-axis comprises suggested compression movement and decompression movement of the ultrasound probe relative to the patient, and wherein compression movement comprises movement of the ultrasound probe toward the patient (Fig. 3, paragraph 21 describes example navigation instructions along each axis).
Regarding claim 14, Schneider teaches the ultrasound probe of claim 9, as set forth above, wherein the actuation pattern is indicative of suggested movement of the ultrasound probe relative to an X-axis, a Y-axis, and a Z-axis to position the ultrasound probe in the desired position (Fig. 3, paragraph 21 describes example navigation instructions along each axis).
Regarding claim 15, Schneider teaches the ultrasound probe of claim 9, as set forth above, wherein the actuation pattern is indicative of suggested movement of the ultrasound probe (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”): relative to (fig. 3 (continued)) an elevation angle (335, 340 and instructions g and h in para. 22. By rotating about the x-axis the probe is increasing or decreasing the angle between the z-axis and y-axis) and an azimuth angle (345, 350 and instructions i and j in para. 22. By rotating about the y-axis the probe is increasing or decreasing the angle between the z-axis and x-axis) to orient a patient-facing surface of the ultrasound probe relative to the patient; or circumferentially about an axial axis (355, 360 and instructions k and l in para. 22. By rotating about the z-axis the probe is circumferentially moving about the axial axis) of the ultrasound probe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view Wanda et al. (US 2010/0324422, hereinafter Wanda).
Regarding claim 2, Schneider teaches the ultrasound imaging system of claim 1, as set forth above. 
Schneider does not teach a processor that is configured to receive a patient position via a patient position sensor of the ultrasound imaging system and to determine a coordinate system based at least in part on the patient position.

Wanda teaches a processor (1000) that is configured to receive a patient position via a patient position sensor (1200) of the ultrasound imaging system and to determine a coordinate system based at least in part on the patient position (fig. 5 and para. 40, lines 7-12, “the following embodiment may be practiced using an object coordinate system (patient coordinate system) as the reference coordinate system by regarding an object (patient) as a rigid body. In this case, the position and orientation measuring unit 1200 also measures the position and orientation of the object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider to have a processor that is configured to receive a patient position via a patient position sensor of the ultrasound imaging system and to determine a coordinate system based at least in part on the patient position. One of ordinary skill in the art would have been motivated to make this modification in order to define a universal coordinate system for both the region of interest of the patient and the ultrasound probe, as recognized by Wanda.
Regarding claim 3, modified Schneider teaches the ultrasound imaging system of claim 2, as set forth above, wherein the processor is configured to determine whether the current position of the ultrasound probe corresponds to the target position (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe relative to the target region of interest in order to then calculate the required movement of the ultrasound probe in step 420). 
Modified Schneider does not teach determining the position of the ultrasound probe in the determined coordinate system of claim 2.
However,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by modified Schneider to determine the position of the ultrasound probe in the reference coordinate system. One of ordinary skill in the art would have been motivated to make this modification to properly align the position of the ultrasound probe with the position and orientation of the targeted region of interest of the patient, as recognized by Wanda.
Regarding claim 4, modified Schneider teaches the ultrasound imaging system of claim 2, as set forth above. Wanda further teaches the patient position sensor comprises one or more of cameras, contact sensors, weight sensors, and ultrasound probe comprising integrated position tracking, ultrasound image data from the ultrasound probe, or any combination thereof (para. 39, lines 9-12, “as the position and orientation measuring unit 1200, a sensor of any type such as a magnetic sensor, mechanical sensor, or optical sensor is usable”).
See motivation in claim 2 above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Aase et al. (US 2016/0106381, as cited in the Applicant’s 08/23/2018 IDS, hereinafter Aase).
Regarding claim 6, Schneider teaches the ultrasound imaging system of claim 1, as set forth above.

However, 
Aase teaches haptic actuators that comprise motion actuators, electrodes, or deformable fluid filled chambers (para. 28, lines 5-9, “tactile indicator 30 comprises a two-dimensional array, a row or matrix of projections, pins, rods or bumps that are selectively raised and lowered to different heights above the underlying substrate or surface of probe 24” this is an example of motion actuators. Also, para. 58, lines 1-4, “tactile layer 846 comprises a layer, film or membrane of material configured to resiliently deform and bulge through an above opening 860 in cover layer 849 to form and provide tactile portions 837”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider to have haptic actuators that comprise motion actuators, electrodes, or deformable fluid filled chambers. One of ordinary skill in the art would have been motivated to make this modification as an alternative form of haptic feedback other than using vibration motors, as recognized by Aase.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Shinohara (US 2011/0224550, hereinafter Shinohara)
Regarding claim 10, Schneider teaches the ultrasound probe of claim 9, as set forth above. 
Schneider does not teach an ultrasound probe comprising a probe position sensor configured to measure a position of the ultrasound probe relative to the patient.
However, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe disclosed by Schneider to have an ultrasound probe comprising a probe position sensor configured to measure a position of the ultrasound probe relative to the patient. One of ordinary skill in the art would have been motivated to make this modification to know the position of the ultrasound probe on the patient, as recognized by Shinohara.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Somatic Labs (“How do devices provide haptic feedback?”, hereinafter Somatic Labs).
Regarding claim 16, Schneider teached the ultrasound probe of claim 9, as set forth above.
Schneider does not teach each haptic actuator of the plurality of haptic actuators comprises a shell configured to spatially contain the respective haptic actuator such that actuation of the respective haptic actuator in the plurality of actuation patterns is location specific.
However, 
Somatic Labs teaches providing a shell around the haptic actuators that is configured to spatially contain the respective haptic actuator such that actuation of the respective haptic actuator in the plurality of actuation patterns is location specific (para. 15, “the C-2 tactor is ‘a miniature vibrotactile transducer that has been optimized to create a strong, localized sensation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider to have each haptic actuator of the plurality of haptic actuators comprises a shell configured to spatially contain the respective haptic actuator such that actuation of the respective haptic actuator in the plurality of actuation patterns is location specific. One of ordinary skill in the art would have been motivated to make this modification to reduce the likelihood that a specific vibration was mistaken as originating at a actuator that it did not in fact originate from, as recognized by Somatic Labs.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Bjaerum (US 2017/0086785, as stated in the Applicant’s 08/23/2018 IDS, hereinafter Bjaerum).
Regarding claim 17, Schneider teaches a method, comprising: 
determining, via the processor, a target imaging position of the ultrasound probe based at least in part on the target region of interest and the target scan plane (para. 24, lines 12-14, “the tracking processor 42 calculates the required movement of the ultrasound probe 60 to acquire the desired image 420”); 
determining, via the processor, a current position of the ultrasound probe relative to the target region of interest, the desired scan plane, or both (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe relative to the region of interest in order to then calculate the required movement of the ultrasound probe in step 420); 
(para. 24, lines 10-12, “the anatomical model 40 determines that the image is insufficient”);  and 
outputting, via the processor, in response to determining that the current position of the ultrasound probe relative to the target region of interest, the target scan plane, or both, does not correspond to the target position of the ultrasound (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), a control signal to a plurality of haptic actuators disposed on a handle of the ultrasound probe (step 430 in fig. 4, para. 24, lines 14-19, “the required movement of the ultrasound probe 60 is transmitted to the navigation instruction generator 44….the navigation instruction generator 44 transmits instructions to the haptic apparatus 200 at step 430”), wherein the control signal causes one or more of the haptic actuators (201-208) to actuate in an actuation pattern indicative of a suggested movement of the ultrasound probe (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”).
Schneider does not teach receiving, via a processor, a target region of interest of a patient to be imaged via an ultrasound probe of an ultrasound imaging system and a target scan plane of the target region of interest.
However, 
Bjaerum teaches receiving, via a processor, a target region of interest of a patient to be imaged via an ultrasound probe of an ultrasound imaging system and a target scan plane of the target region of interest (para. 25, lines 1-4, “method 200 begins at 202, where the ultrasound system receives user inputs and determines a desired region of interest (ROI) (i.e., anatomical structure to be imaged) and scan plane”).

Regarding claim 20, modified Schneider teaches the method of claim 17, set forth above, wherein the haptic actuators comprise vibration actuators (para. 19, lines 15-16, “the haptic feedback devices 201-208 may be motors that generate a vibration”), and, wherein the actuation pattern comprises a plurality of actuation patterns each indicative of a suggested movement of the ultrasound probe in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis), and wherein the plurality of actuation patterns modulate in intensity, speed, or both as the ultrasound probe is moved a distance from the target imaging position (para. 20, lines 5-8, “the instructions may be translated into causing vibration at one or more haptic feedback devices 201-208 and/or different vibrational strengths at one or more haptic feedback devices”).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Bjaerum as applied to claim 17 above, and further in view of Wanda.
Regarding claim 18, modified Schneider teaches the method of claim 17, as set forth above. 

However, 
Wanda teaches determining, via the processor, a position of the patient relative to the ultrasound imaging system (para. 40, lines 10-12, “the position and orientation measuring unit 1200 also measured the position and orientation of the object” the object being the patient); and 
determining, via the processor, a patient-centric coordinate system based at least in part on the position of the patient (para. 40, lines 7-10, “the following embodiment may be practiced using an object coordinate system (patient coordinate system) as the reference coordinate system by regarding and object (patient) as a rigid body”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Schneider to determine, via the processor, a position of the patient relative to the ultrasound imaging system; and determining, via the processor, a patient-centric coordinate system based at least in part on the position of the patient. One of ordinary skill in the art would have been motivated to make this modification in order to define a universal coordinate system for both the region of interest of the patient and the ultrasound probe, as recognized by Wanda.
Regarding claim 19, modified Schneider teaches the method of claim 18, as set forth above, and determining if current location of the ultrasound probe corresponds to the target imaging position of the ultrasound probe (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe relative to the target region of interest in order to then calculate the required movement of the ultrasound probe in step 420).

However, 
Wanda teaches determining the position of the ultrasound probe in the patient –centric coordinate system (para. 45, lines 1-5, “the position and orientation acquisition unit 1020 acquires, from the position and orientation measuring unit 1200, position and orientation information representing the position and orientation of the probe of the imaging unit 1100 on the reference coordinate system”).
See motivation in claim 3 above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soorianarayanan et el. (US 2010/0208159) teaches haptic actuators that are fluid filled chambers (para. 67)
Kipman et al. (US 8,009,022) teaches haptic actuators that are electrodes (background).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793